                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF· NORTH CAROLINA
                                      EASTERN DIVISION

                                            No. 4:18-CV-143-D

MERYL CROSBIE,                                             )
                                                           )
        Plaintiff,                                         )
                                                           )
        v.                                                 )              ORDER
                                                           )
MED FIRST IMMEDIATE CARE AND                               )
FAMILY PRACTICE, P.A.,                                     )
                                                           )
        Defendant.                                         )

        This matter is before the court on Plaintiffs motion for leave to serve a third-party subpoena

prior to conducting the Rule 26(f) conference. [DE-11]. For the reasons that follow, the motion is

allowed.

        Plaintiffs complaint alleged claims under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq. and the North Carolina Debt Collection Act,§ 75-50, et seq. [DE-1]. Plaintiff

alleged that Defendant harassed Plaintiff with numerous calls and text messages in all' attempt to

collect a consumer debt. Id. Default was entered against Defendant [DE-8], and Plaintiff was

directed to proceed in accordance with Fed. R. Civ. P. 55(b) to reduce the matter to judgment [DE-

9]. Plaintiff seeks leave to subpoena her own telephone records from AT&T in order to "accurately

document the precise number of illegal robo-calls and text messages she received from Defendant

... during the time period of August 2017 through December 2017, as alleged in her Complaint."

[DE-11]     ir 4.   Plaintiff contends the precise number of calls and texts she received is relevant and

necessary to factually substantiate her allegations in support of a motion for default judgment. [DE-

11] ir 5.

        A party generally may not seek discovery prior to conducting the Rule 26(f) conference. Fed.
R. Civ. P. 26(d)( 1). The rule does, however, provide for exceptions, and early discovery may be had

when authorized by a court order. Id. Courts have allowed discovery after entry of default for the

purpose of gaining information to support a motion for default judgment. Alstom Power, Inc. v.

Graham, No. 3:15CV174, 2016 WL354754, at *2 (E.D. Va. Jan. 27, 2016) (collecting cases). Here,

Plaintiff has shown good cause to allow early discovery where the information sought will aid in

reducing this matter to Judgment. Accordingly, Plaintiffs motion for leave to serve a third-party

subpoena prior to .conducting the Rule 26(f) conference is allowed.

       SO ORDERED, this the J._!_ day of January 2019.


                                                     RobertB.JOITS:Jr:~
                                                     United States Magistrate Judge




                                                 2
